Citation Nr: 1416323	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-35 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  
  
3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to an increased initial disability rating for dysphagia, currently rated 30 percent disabling.

6.  Entitlement to an increased initial disability rating for dysphonia, currently rated 10 percent disabling.

7.  Entitlement to restoration of a 100 percent disability rating for squamous cell carcinoma, from May 1, 2008 to October 20, 2009.

8.  Entitlement to a temporary total convalescent rating under 38 C.F.R. § 4.30 for treatment related to service-connected squamous cell carcinoma.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Veteran testified before the undersigned Veterans Law Judge before a hearing at the RO.  A transcript of the hearing is included in the claims file and has been reviewed.  

The Veteran died on December [redacted], 2010.  In February 2011, the appellant, the Veteran's widow, requested that she be substituted into the Veteran's claims.  In an April 2011 letter to the appellant, the RO accepted the appellant's request to act as a substitute on behalf of the Veteran for the appeal that was pending at the time of his death.  38 U.S.C.A. § 5121A (West Supp. 2013).

In April 2013, the Board remanded this matter for additional development and medical inquiry.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  Relevant evidence has not been added to the record since the most recent supplemental statement of the case (SSOC) dated in January 2014.  38 C.F.R. 
§§ 19.31, 20.1304 (2013).   

The claims to service connection for peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that, during the appeal period, the Veteran's dysphagia was moderately disabling.  

2.  The evidence of record indicates that, during the appeal period, the Veteran's dysphonia was severely disabling.  

3.  By a rating decision in February 2007, the RO granted service connection for squamous cell carcinoma of the left vocal cord; a disability rating of 100 percent was assigned, effective September 18, 2006. 

4.  Following VA treatment and VA examination of the Veteran's cancer, the RO proposed in August 2007 to reduce the rating for service-connected cancer to 30 percent.  

5.  A rating decision dated in January 2008, indicated that the 100 percent rating for cancer had been reduced, effective May 1, 2008.  

6.  By rating decision dated in May 2010, the RO again assigned a 100 percent disability evaluation for the Veteran's neck and throat cancer, effective October 21, 2009.  

7.  The decision to reduce from 100 percent the disability rating for neck and throat cancer, between May 1, 2008 and October 21, 2009, complied with relevant law and regulations.

8.  Between May 1, 2008 and October 21, 2009, the Veteran did not undergo surgery of his neck/throat area that resulted in at least one month of convalescence or severe postoperative residuals.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for the Veteran's service-connected dysphagia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, 4.124a, Diagnostic Codes 7203, 8211 (2013).

2.  The criteria for a higher initial rating of 30 percent, for the Veteran's service-connected dysphonia, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8210 (2013).

3.  Restoration of a 100 percent rating for the Veteran's service-connected squamous cell carcinoma is not warranted between May 1, 2008 and October 21, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 4.13, 4.97, Diagnostic Code 6819 (2013).

4.  The criteria for a temporary total disability rating for a period of convalescence from May 1, 2008 and October 21, 2009, based on convalescence for treatment for neck/throat cancer, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decisions by way of several letters sent to the Veteran between April 2007 and June 2008, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also had a duty to assist the Veteran in the development of his claims.  This duty included assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claims has been obtained.  VA obtained the Veteran's STRs, relevant private and VA medical evidence, and medical evidence from the Social Security Administration (SSA).  Neither the Veteran nor the appellant has indicated there are any additional records that VA should obtain on their behalf.  VA provided the Veteran with a hearing before the Board to provide testimony in support of his claims.  Moreover, VA provided the Veteran with medical examinations into his claims to service connection and increased ratings.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Higher Initial Ratings

On September 18, 2006, the Veteran claimed service connection for cancer of the larynx.  In a February 2007 rating decision, the RO granted the Veteran's claim, assigning a 100 percent disability evaluation for the cancer, effective the date of claim.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2013).  In a subsequent January 2008 rating decision, the RO reduced the 100 percent rating for cancer, and instead rated residuals of the treatment he received by granting service connection for dysphagia and dysphonia.  A 20 percent evaluation was assigned for dysphagia, and a 10 percent evaluation was assigned for dysphonia, effective May 1, 2008, the date the 100 percent evaluation assigned for cancer was reduced.  The Veteran appealed to the Board these assigned initial ratings.      

During the pendency of the appeal, the RO increased the assigned initial rating for dysphagia to 30 percent, also effective May 1, 2008.  The Veteran continues to maintain entitlement to a higher rating during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period).  

In this matter, the Board will consider whether higher initial ratings have been warranted for dysphagia and dysphonia at any time since May 1, 2008.  38 C.F.R. § 3.400; see Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

	Dysphagia

The RO rated the Veteran's dysphagia under the hyphenated Diagnostic Code (DC) 8211-7203.  A hyphenated DC generally reflects rating by analogy.  38 C.F.R. §§ 4.20, 4.27.  Here, the RO considered both DCs, alternatively.  The Board will consider each as well.  38 C.F.R. § 4.25.  

Under DC 7203, disorders involving stricture of the esophagus are rated.  38 C.F.R. § 4.114.  Ratings of 30, 50, and 80 percent are authorized.  A 30 percent rating is warranted for moderate impairment.  A 50 percent rating is warranted for severe impairment where only liquids are permitted to pass through the esophagus.  An 80 percent rating is warranted where only liquids can pass through the esophagus, and there has been marked impairment of general health.  

Under DC 8211, paralysis involving the cranial nerve that affects motor function of sternomastoid and trapezius muscles is rated.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis, and a maximum rating of 30 percent is warranted for complete paralysis.  As the Veteran has been rated as at least 30 percent disabled during the appeal period, application of DC 8211 is not an issue in rating the dysphagia.  He is already in receipt of the maximum rating under the code.  Separate ratings under DCs 8211 and 7203 would not be warranted because the two DCs address one disability - dysphagia.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The inquiry regarding dysphagia is therefore limited to whether the 50 or 80 percent rating would be warranted under DC 7203.  That inquiry will be determined by what the record indicates regarding the Veteran's ability to swallow food beyond liquids.  

The relevant medical evidence of record consists of VA and private treatment records, VA compensation examination reports, and lay statements from the Veteran.  

In lay statements of record, the Veteran repeatedly indicated that he had experienced difficulty swallowing food.  However, the preponderance of the evidence, to include the Veteran's own lay statements in addition to medical findings noted in VA treatment records and VA examination reports, indicates that the criteria for the next-highest rating of 50 percent were not met here.  That is because the Veteran was capable throughout the appeal period of ingesting solid foods, and not just mere liquids.  

In VA treatment records dated in August 2006, it is noted that the Veteran began experiencing trouble swallowing in January 2006.  But in the August 2006 record, it is indicated that he then denied experiencing dysphagia.  A June 2007 VA esophogogram indicated no stricture or obstruction in the esophagus and that swallowing function was only minimally impaired.  The report also noted no evidence of aspiration.  A June 2007 treatment record reports the Veteran as stating that he was eating well despite the pain he experienced with swallowing.  A July 2007 VA compensation examination report noted the Veteran's complaints of problematic and painful swallowing, but did not indicate that the Veteran was limited to ingesting solely liquids.  A May 2008 VA surgery report indicated no dysphagia.   An August 2008 ENT treatment record noted improved odynophagia.  An April 2009 barium study of the esophagus noted a mild sliding hiatal hernia, but found no stricture, obstruction, or mass in the esophagus.  A May 2009 VA compensation examination report noted the Veteran's complaints of dysphagia, but also noted that he was capable of eating solid foods "most of the time."  A November 2009 VA compensation examination report noted "moderate" difficulty swallowing.  Treatment records dated between December 2009 and October 2010 (two months prior to the Veteran's death) note the Veteran's difficulty swallowing, but also indicate "swallow intact" in June 2010.  None of these records indicates that the Veteran was limited to ingesting mere liquids for sustenance.  Finally, the Veteran himself stated during the August 2010 hearing before the Board that he was capable of swallowing solid foods.  He indicated that he ate mushy foods such as Mexican food, and ground beef and mashed potatoes.  
  
In sum, the lay and medical evidence clearly establishes that the Veteran experienced dysphagia due to treatment of his service-connected cancer.  The impairment of his swallowing was considerable, particularly combined with the lack of saliva that he experienced (the Veteran was separately service connected for xerostomia).  But no evidence of record indicated that he was limited solely to liquids for sustenance.  The evidence is clear that, despite his difficulties, he was able to pass through his esophagus solid foods during the appeal period.  As such, an increased rating was not warranted during the appeal period.  38 C.F.R. § 4.114, DC 7203.    

	


      Dysphonia

The RO rated the Veteran's dysphonia under DC 8210.  Under DC 8210, impairment (paralysis) of the cranial nerve that affects sensory and motor function of the organs of voice and respiration, and the pharynx, stomach, and heart is rated.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for moderate incomplete paralysis, a 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is warranted for complete paralysis.  The Rating Schedule does not define the terms "moderate" and "severe."  Further, the term incomplete paralysis is defined under 38 C.F.R. § 4.124a for disorders of the peripheral nerves rather than the cranial nerves.  Nevertheless, the term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis."  38 C.F.R. § 4.124a.   

In this matter, VA treatment records dated between mid 2006 and October 2010 consistently refer to the Veteran's "hoarseness" and his complaints of difficulty speaking.  In lay statements of record dated between 2006 and his testimony before the Board in August 2010, the Veteran indicated significant difficulty speaking.  This evidence alone demonstrates that the Veteran did not experience "complete paralysis" or a total loss of function in his ability to speak.  Hence, a 50 percent rating would not be authorized under DC 8210.  The question is whether the paralysis, and consequent level of speaking difficulty, had been "moderate" and therefore 10 percent disabling, or "severe" and therefore 30 percent disabling.  

As a layperson, the Veteran was competent to offer evidence regarding observable symptoms.  Lay persons can attest to observable symptomatology, and lay statement regarding symptoms may be considered competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As his voice, and his difficulty using it, were observable matters about which he could attest, the Board finds his assertions regarding significant impairment to be of probative value.  Further, a medical finding in a November 2009 report corroborates the Veteran's claim to having been severely disabled in this regard.  In that report, which is based on a VA compensation examination of the cranial nerves, the Veteran's speech difficulty is characterized as dysarthria.  This indicates an impairment of muscle function due to paralysis associated with the relevant cranial nerves.  

Based on the evidence of record, the Board cannot find that a preponderance of the evidence indicates that the Veteran's dysphonia was not severe, or was not the result of severe incomplete paralysis, during the appeal period. 38 C.F.R. § 4.124a  DC 8210.  As such, a higher initial rating of 30 percent was warranted during the appeal period from May 1, 2008.   
      
      Extraschedular Rating

The Board must still consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The disabilities at issue - difficulty swallowing and speaking - are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.114, 4.124a.  As detailed above, the Veteran did not manifest the symptomatology that would have warranted higher schedular ratings for his disabilities.  Rather, the schedular criteria directly address the disabilities he experienced during the appeal period (i.e., moderate dysphagia and severe dysphonia).  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115.

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still not be warranted.  The evidence does not suggest, and the Veteran did not contend, that his dysphagia or dysphonia caused marked absence from work or resulted in hospitalizations.  38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet.App. 237, 247.  The Veteran was not been hospitalized for these disorders.  As to employment, the Veteran had retired years prior to his claims.  In the 1990s, SSA deemed the Veteran disabled for nonservice-connected orthopedic disorders.  Further, during the appeal period, the Veteran's service-connected throat and neck cancer - not the isolated swallowing and speaking difficulties - caused marked interference with employment and frequent hospitalization.  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

Restoration of the 100 Percent Rating

The Veteran challenged the reduction - between May 1, 2008 and October 21, 2009 - of the 100 percent disability rating assigned for throat and neck cancer.  

In February 2007, the RO granted service connection for squamous cell carcinoma of the left vocal cord; a disability rating of 100 percent was assigned, effective the Veteran's date of claim on September 18, 2006.  The disorder was rated under DC 6819, which authorizes a sole evaluation of 100 percent for malignant neoplasms of any part of the respiratory system.  38 C.F.R. § 4.97.  This DC further requires that six months after discontinuance of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the appropriate disability rating shall be determined by mandatory VA examination, and that any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).

Based on post-treatment evidence and evaluation, the RO proposed in August 2007 to reduce the rating for cancer to 30 percent.  In a rating decision dated in January 2008, the RO indicated that the 100 percent rating for cancer had been reduced to 30 percent, effective May 1, 2008.  In that decision, the RO stated that the residuals of the cancer treatment - dysphagia and dysphonia - would be evaluated at a combined rating of 30 percent, effective May 1, 2008.  

In May 2010, however, a 100 percent rating was again assigned, effective October 21, 2009, based on evidence of a recurrence of cancer in the Veteran's neck and throat area.  Prior to his death, the Veteran sought on appeal restoration of the 100 percent rating to the period between May 1, 2008 and October 21, 2009.  

When reduction of a rating assigned to a service connection disability is considered warranted, a rating proposing such reduction will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that the rating should be maintained.  38 C.F.R. § 3.105(e).

Here, the reduction was executed in the January 2008 rating decision, more than 60 days after the August 2007 notice of the proposed reduction.  Moreover, the proposal cited the reasons for the proposed reduction.  As such, the RO followed requisite notification procedure in reducing the evaluation.  Indeed, the Veteran did not allege otherwise.  38 C.F.R. § 3.105(e) and (i).

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (noting that the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421. 

Because the Veteran received his temporary 100 percent evaluation under Diagnostic Code 6819, which specifically contemplates that such malignancies are likely to improve after treatment, the additional protective provisions outlined in 38 C.F.R. § 3.343  relating to total disability rating reductions upon which a Veteran has come to rely do not apply.

In this matter, the Veteran argued that the 100 percent disability rating should not have been reduced to the combined rating for dysphagia and dysphonia (initially 30 percent, then 40 percent).  38 C.F.R. § 4.25.  The Veteran also argued that the cancer and its treatment left him permanently and totally disabled.  Because this case involves the reduction of a rating, the question is not whether the Veteran meets the criteria for a 100 percent rating, but, rather, whether the reduction in his rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and does not also contemplate a claim for an increased rating).  

The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred; and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13.   

As the RO correctly noted in August 2007, the Veteran underwent surgical resection of the floor of his mouth in September 2006, and underwent radiation treatment, the last of which occurred in November 2006.  The record indicated that the Veteran experienced residuals of the treatment, such as dysphagia, xerostomia, and dysphonia, but that the treatment had been effective in eradicating any identified malignancies in and around the Veteran's vocal cords.  Of course, as noted earlier, the evidence dated through 2008 and early to mid 2009 continued to detail the Veteran's struggles with the residuals of his cancer treatment.  It was not until October 2009, that the Veteran's malignant cancer was again identified.   

The findings noted in VA treatment records dated in 2007 formed the basis of the RO's proposal to reduce the Veteran's disability rating from 100 percent to a combined 30 percent rating for residuals such as dysphagia and dysphonia.  These records document a material improvement in the Veteran's condition in that they show an absence of the cancer which led to the 100 percent rating under DC 6819.  That provision specifically authorizes a 100 percent rating - the only rating authorized under the provision - for a period of time beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  The provision further states that six months after the discontinuation of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Further, if there has been no local recurrence or metastasis, rate on residuals.

In this matter, neither the VA treatment records, a July 2007 VA compensation examination provided to the Veteran in accordance with DC 6819, nor a May 15, 2008 biopsy of the Veteran's throat area (detailed further below) found a recurrence of the cancer.  The examination report indicated significant post-treatment residuals.  However, the cancer had been excised.  In other words, for purposes of DC 6819, the Veteran had experienced a material improvement in his physical condition.  

To affirm a rating reduction, it must be determined that an improvement in a disability has actually occurred, and that the improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App.342 (2000).  In this matter, the evidence documents the Veteran's continuing residuals following May 1, 2008.  However, the evidence supports the determination that the Veteran had experienced a material improvement that enabled him to function under the ordinary conditions of life and work.  Although he experienced difficulty swallowing food and speaking, he nevertheless ate and communicated, as was detailed and demonstrated during the Board hearing before the undersigned.  The record would not support a finding that these residuals - though compensable - significantly interfered with his ability to function in life in general, or in an employment setting.  Indeed, the SSA records indicated that the Veteran was unemployable due to nonservice-connected orthopedic disorders.  

Thus, the preponderance of the evidence of record indicates that restoration of the 100 percent rating for squamous cell carcinoma, between May 1, 2008 and October 21, 2009, is not warranted.    


Temporary Total Rating under 38 C.F.R. § 4.30

The Veteran claimed in the alternative that, if the 100 percent rating were not restored, a temporary total disability rating should have been assigned between May 1, 2008 and October 21, 2009 for convalescence related to his cancer treatment.  

Under 38 C.F.R. § 4.30, provisions governing the award of convalescent ratings are set forth.  Thereunder, a total disability rating (100 percent) will be assigned without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 

In order to attain a temporary total disability rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

A temporary total rating is not warranted in this matter because none of these three bases for entitlement was met during the applicable time period.  The record shows that, from May 1, 2008 to October 21, 2009, the Veteran was treated for his residuals, and that he underwent on May 15, 2008 esophagoscopy and micro-suspension laryngoscopy with biopsy (in response to evidence of swelling).  Although the biopsy (which proved negative along with the esophagoscopy) can be characterized as surgery, it nevertheless did not require one month of convalescence, or result in severe postoperative residuals.  The record indicates that leukoplakia was noted in the rear of the Veteran's mouth, that he was released from the hospital on the same date as the biopsy, and that no severe residuals of the biopsy were noted.  The record does not indicate that the Veteran was advised to limit his activities in any manner.  The record indicates that a post-operative visit on May 23, 2008 did not result in hospitalization or yield information indicating severe residuals from the biopsy.  Although the Veteran reported continued problems with odynophagia, dysphonia, swelling, and xerostomia, he did not indicate severe complications from the biopsy.  The record further indicates that, in August 2008, the Veteran indicated no significant complaints related to the biopsy.  

As noted earlier, a 100 percent rating was again assigned to the Veteran in October 2009 because of the recurrence of his cancer.  The issue here, however, is whether any of the three bases to entitlement listed under 38 C.F.R. § 4.30 had been approximated between May 1, 2008 and October 21, 2009.  The record indicates clearly that none had been approximated during that time period - the Veteran did not require one month of convalescence following the May 15, 2008 biopsy, the biopsy did not cause severe postoperative residuals, and the biopsy did not involve immobilization by cast.  38 C.F.R. § 4.30(a).  As such, the assignment of a temporary total rating is unwarranted in this matter.  


ORDER

Entitlement to an initial rating higher than 30 percent for dysphagia is denied.  

From May 1, 2008, entitlement to a 30 percent initial rating for dysphonia is granted, subject to laws and regulations governing the payment of monetary awards.  

Reduction of a 100 percent rating for service-connected squamous cell carcinoma was proper; restoration of a 100 percent rating between May 1, 2008 and October 21, 2009 is denied.

Entitlement to a temporary total disability rating for a period of convalescence from May 1, 2008 to October 21, 2009 is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

A remand is warranted for the claims to service connection for peripheral neuropathy.  

The Veteran claimed that he developed peripheral neuropathy directly due to his exposure to herbicides while serving in the Republic of Vietnam, and secondarily due to his service-connected diabetes mellitus type 2 (diabetes).    

He asserted that he was initially diagnosed with peripheral neuropathy in the 1970s.  However, his assertion is entirely unsupported by decades of medical evidence and inquiry.  Indeed, the record documents an initial diagnosis of peripheral neuropathy in July 2003.  Given this crucial fact, additional medical inquiry is warranted - the two VA medical opinions of record addressing this issue are inadequate because each is based on the inaccurate factual premise that the peripheral neuropathy had an onset in the 1970s.   

Additionally, the December 2013 VA opinion did not respond to the Board's April 2013 remand.  While the opinion addresses the issues of presumptive and secondary service connection (under 38 C.F.R. § 3.309(a) and § 3.310, respectively),  the opinion did not address the issue of direct service connection under 38 C.F.R. § 3.303 (i.e., is the peripheral neuropathy related to service or to a disease or injury of service origin?)  Remand is necessary to ensure compliance with the April 2013 instructions.  Stegall v. West, 11 Vet. App. 268, 270 (1998). 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:  

1.  Provide the entire record to the December 2013 VA examiner for review and elaboration on the December 2013 report.  The examiner should again comment on the claims to direct and secondary service connection by addressing the following questions:  

a.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that peripheral neuropathy was caused by an in-service disease, event, or injury?  Please note the well-established fact of record that peripheral neuropathy was first diagnosed in July 2003, not in the 1970s as the Veteran had claimed.

b.  Is it at least as likely as not that peripheral neuropathy was caused by the Veteran's service-connected diabetes?  Please note the evidence indicating onset of diabetes in 2005, following the July 2003 diagnosis of peripheral neuropathy.  
  
The examiner is asked to provide the underlying reasons for the opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the December 2013 VA examiner is unavailable, the requested addendum opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 
2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

3.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the appellant should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

As the substitute claimant, the appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


